Citation Nr: 1819267	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-49 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for arthritis in the fingers of the right hand, claimed as a right hand condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.P.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 through March 1980, with additional National Guard service between 1981 and 2004.  These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision that denied entitlement to service connection for bilateral hearing loss, an August 2010 decision that denied entitlement to service connection for right index finger/right hand condition, and an April 2012 rating decision that denied entitlement to service connection for a right shoulder disability.

The Board observes that the Veteran has had two hearings before two different Veterans Law Judges.  Importantly, these hearings have not overlapped in terms of issues.  As such, the issues of (1) entitlement to service connection for bilateral venous stasis, claimed as blood blockages in the legs, and to include as secondary to a nonservice-connected bilateral hip disability; (2) entitlement to service connection for a bilateral hip disability, status post arthroplasty, to include as secondary to the service-connected right knee disability; and (3) entitlement to service connection for a low back disability, to include as secondary to the service-connected right knee disability, will be addressed in a separate decision.  Only the issues listed on the cover page of this decision will be addressed below.

In April 2017, the Veteran provided sworn hearing testimony before the undersigned Veterans Law Judge with regard to the claims for service connection for bilateral hearing loss, arthritis in the fingers of the right hand, and a right shoulder disability.  A transcript of that hearing is of record.

The issue of entitlement to service connection for arthritis in the fingers of the right hand, claimed as a right hand condition, is addressed in the REMAND portion of the decision below.
FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.

2.  During the appeal period, the Veteran was not diagnosed as having a current right shoulder disability related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

A.  Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  Specifically, he contends that he was exposed to excessive noise while working as heavy equipment operator during his military service.  The Veteran also claims that he sustained exposure to loud noise from artillery pieces, vehicles, rifle fire, and aircraft engines.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In-service audiograms obtained in October 1977, February 1979, and December 1979 show decibels of 15 or less at each frequency from 500 to 4000 Hertz in the right ear and 10 decibels or less at each frequency from 500 to 4000 Hertz in the left ear.  Thus, the Veteran's service treatment records from his active duty service are negative for a diagnosis of hearing loss which meets VA's criteria for impaired hearing.  See 38 C.F.R. § 3.385.  Nevertheless, the Veteran's Form DD 214 shows that he was a grader (heavy equipment) operator.  Thus, the nature of the Veteran's duties was such that hazardous noise exposure in service is conceded.  Additionally, an audiogram obtained in November 1996 while the Veteran was serving in the National Guard shows hearing loss for VA purposes in both ears.  38 C.F.R. 
§ 3.385.  Although this audiogram took place 16 years after active duty service, it demonstrates that the Veteran had bilateral hearing loss during his National Guard service.

The Veteran filed his present claim seeking service connection for bilateral hearing loss in April 2009.  In June 2009, he was afforded a VA audiological examination.  The Veteran reported working in law enforcement for 14 years and that he served as a firearms instructor for ten of those years.  He also indicated that he worked as a truck driver for five years and that he enjoyed hunting off and on for 30 years.  Audiometric testing during the VA examination revealed pure tone thresholds, in decibels, as follows:

VA Examination, July 2009
HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
55
65
75
LEFT
25
25
60
75
75

Using the Maryland CNC word list, the examiner found that the Veteran's speech recognition score was 88 percent for his right ear and 84 percent for his left ear. Based on these findings, and with consideration of the Veteran's statements regarding inservice noise exposure, the examiner provided a diagnosis of normal hearing sensitivity through 1000 Hertz, with a mild to severe bilateral sensorineural hearing loss in the frequency range of 1500 to 8000 Hertz.  See 38 C.F.R. § 3.385. Thereafter, the examiner opined that the Veteran's current bilateral hearing loss was "less likely than not due to or a result of his in-service noise exposure."  Specifically, the examiner based this opinion on the fact that seven audiograms in service showed normal hearing with the first documentation of bilateral hearing loss occurring sixteen years after separation from active duty service.  However, the examiner also noted that she would have to resort to speculation to determine the etiology of high frequency bilateral hearing loss because no hearing tests were available for the Veteran's National Guard service from 1980 to 1995 and therefore it would be difficult to determine whether the hearing loss documented on examination in  November 1996 was the result of his National Guard noise exposure  to high-pitched machinery, tanks, aircraft engines, and heavy equipment, or from his civilian occupational noise exposure working in federal law enforcement and as a firearms instructor from 1986 to 1996.

A June 2009 audiology consultation indicates that the Veteran reported a gradually worsening hearing and having to frequently request repetition of spoken words.  The consultation report also indicates that the Veteran reported exposure to gunfire and heavy equipment noise in service and that he was a firearms instructor as a civilian.  The VA audiologist provided a diagnosis of normal hearing sensitivity through 1000 Hertz, falling to a moderately severe sensorineural hearing loss with good speech discrimination scores bilaterally.

Records from Arnold Hearing Aid Company contain results from a hearing test conducted in April 2010.  The Veteran reported decreased hearing in both ears since his service in the military.  He reported a history of noise exposure while serving in the National Guard from 1972 to 1980 and from 1981 to 1998.  He reported that he worked as a heavy equipment operator while in the National Guard from 1972 to 1980 and was subjected to steady amounts of machinery noise every day.  He also reported that he drove a truck for the National Guard from 1981 to 1998.  He indicated that he had not been subjected to any other noise exposure outside of the military.  His audiogram showed normal sloping to severe high-frequency sensorineural hearing loss in both ears.  Word recognition scores were 76 percent in the right ear and 80 percent in the left ear.  The audiologist noted that this degree of hearing loss may be consistent with a history of noise exposure.   

Review of the Veteran's records from the Memphis VA Medical Center shows a diagnosis of bilateral hearing loss and issuance  of hearing aids but does not address the etiology of his hearing loss disability.  

At his April 2017 hearing before the Board, the Veteran testified that he worked as a heavy equipment operator in the Army and that he worked with the mechanics.  He also testified that he fired machine guns and threw grenades in service.  He indicated that he wore the hearing protection that he was issued but that the hearing protection he wore in the 1970s and 1980s was not nearly as advanced as the hearing protection available today.  The Veteran also indicated that he began noticing his hearing loss while in the military on active duty but that he did not seek treatment or benefits from the VA because he did not realize that he could receive VA treatment or benefits for his hearing loss disability.

The record reflects diagnoses bilateral ear sensorineural hearing loss during the pendency of the appeal.  Additionally, the Veteran reported experiencing hearing loss since service, although he did not recognize it as a disability until later in life.  Such lay testimony is competent to establish the presence of observable symptomatology. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With respect to an in-service injury, event, or illness, VA has conceded exposure to excessive noise.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection). The Veteran is credible to give evidence about what he has experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran has established an in-service event for bilateral hearing loss for the purposes of service connection. 
With evidence of current disabilities and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disabilities and the in-service event or injury.  The Veteran is competent and credible to report the symptoms of his bilateral hearing loss.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of . . . all pertinent medical and lay evidence."); 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  In this case, the Board finds it pertinent that bilateral hearing loss is considered an organic disease of the nervous system for VA purposes and, as such, is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection. 

Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms.  The Board finds the Veteran has consistently and credibly asserted that he first began experiencing hearing loss during service.  Therefore, the Board finds the Veteran's statements and testimony concerning experiencing hearing loss since his in-service noise exposure to be competent and credible evidence of continuity of symptomatology for service connection purposes.  Moreover, the June 2009 VA examiner indicated that the etiology of the Veteran's hearing loss, documented in November 1996 in his National Guard treatment records, could not be established without resorting to mere speculation because the Veteran had significant noise exposure both in service and as a civilian.  Likewise, the private audiologist from Arnold Hearing Aid Company noted that the Veteran's degree of hearing loss may be consistent with a history of noise exposure.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether bilateral hearing loss is related to in-service noise exposure.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
B.  Right Shoulder Disability

The Veteran is seeking entitlement to service connection for a right shoulder disability.  He contends that he has a current right shoulder disability that manifests as the inability to lift his right arm over his head.  He also claims that he struck his shoulder on the side of moving truck during his military service.  

The Veteran's service treatment records are completely silent for any complaints or treatment regarding right shoulder problems.  Similarly, they do not demonstrate that the Veteran was diagnosed as having a chronic right shoulder disability during his military service.  The Veteran's March 1981 separation examination indicates that he had normal upper extremities.  The accompanying report of medical history reveals that the Veteran denied having any swollen or painful joints, broken bones, bone or joint deformity, or arthritis. 

VA outpatient treatment reports show that the Veteran was seen for complaints of right shoulder pain in 2009.  An x-ray taken in September 2009 shows that the Veteran had a normal appearing AC joint and a high-riding humeral head suggestive of chronic rotator cuff disease as well as "probable remote injury to the right shoulder joint."  Although the Veteran's VA treatment records document multiple complaints of and treatment for right shoulder pain, they do not indicate that he was ever formally diagnosed with a right shoulder disability at any time during the appeal period.

The preponderance of the evidence is against a finding of service connection for a right shoulder disability.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The evidence of record fails to show that a chronic right shoulder disability had its onset during the Veteran's period of active military service or that he developed compensable manifestations of chronic right shoulder disability within a year of his release from active military service.  Additionally, the evidence of record does not establish that the Veteran was diagnosed with a current right shoulder disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Although noted to have right shoulder pain in 2009, there exists no evidence showing a relationship between these problems and the Veteran's period of active military service which ended in March 1980, approximately 29 years earlier.  The Board further notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Finally, the Board acknowledges the Veteran's assertions that he experiences right shoulder pain.  However, as a lay person without the appropriate medical training and expertise, the Veteran is not competent to provide a diagnosis of a current right shoulder disability or to provide a medical opinion addressing the etiology of that claimed disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In the absence of competent evidence of a current right shoulder disability, during the appeal period, the criteria for establishing service connection for a right shoulder disability have not been established and the claim must be denied.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a right shoulder disability is denied.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is seeking entitlement to service connection for arthritis in the fingers of the right hand.  The Veteran claims that he broke his right index finger while stationed in Germany.  He claims that he was working with wrench while trying to free a stuck vehicle, that the wrench tightened and caught his finger, and that he never gained full use of the finger after that incident.

The Veteran's service treatment records show that an x-ray was to be obtained in 1976 to "rule out" middle finger fracture.  Results of that x-ray reveal no significant abnormalities.  The remaining service treatment records do not provide any evidence demonstrating that the Veteran broke his finger or received treatment for broken index finger during service. 

The Veteran was afforded a VA examination in February 2012.  The VA examiner noted that the Veteran was claiming to have arthritis of the DIP joints of the right, index, middle, and ring fingers secondary to a crush injury in 1976.  The also examiner noted that there was no radiographic evidence of previous fractures of the phalanges.  The examiner found evidence of symmetric bilateral disease of these joints and noted that there was a known diagnosis of "congenital deformity of the small fingers known as camptodactyly."  The examiner further indicated that there was radial deviation of the DIP joints of the index, long, and ring fingers.  The examiner opined that this is suggestive of a long-standing congenital condition, particularly given the symmetric bilateral nature of the fingers.  The examiner concluded, "In light of these facts, it is less likely than not that the arthritis of [the Veteran's] right hand is secondary to any soft tissue injury suffered almost 40 years ago."

As an initial matter, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990). 

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" from 38 U.S.C. §§ 310, 331, and the term "defect" from 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)). In contrast, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  In drawing a distinction between these two terms, VAOPGCPREC 82-90 indicates that a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" refers to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

Moreover, while it is clear that congenital or developmental "defects" may not be service-connected because they are not diseases or injuries under the law, many such defects can be subject to superimposed disease or injury.  If, during an individual's military service, a superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90. 

Under these circumstances, the Veteran should be afforded an appropriate VA examination to determine the etiology of all diagnosed disabilities affecting the fingers of his right hand, to include an evaluation of the "long-standing congenital condition" affecting fingers of the right hand.

Given the February 2012 VA examiner's findings of a radial deviation of the DIP joints of the index, long, and ring fingers indicated to be a "long-standing congenital condition" affecting fingers of the right hand, the Board would like the RO to obtain a supplemental medical opinion addressing whether this condition is considered a "disease" or "defect."  Additionally, the medical opinion must address (1) whether the Veteran's military service aggravated the diagnosed congenital condition affecting the fingers of his right hand beyond its normal progression, and (2) whether he incurred a superimposed disease or injury during service which aggravated his diagnosed congenital condition beyond its normal progression.
 
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of his arthritis in the fingers of the right hand, claimed as a right hand condition.  The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as to the following:

a)  Is the Veteran's current radial deviation of the DIP joints of the index, long, and ring fingers, a congenital or developmental defect, OR a congenital or developmental disease?

b)  If the Veteran's current radial deviation of the DIP joints of the index, long, and ring fingers, is deemed to be a congenital or development defect, the examiner must opine as to whether there was any superimposed disorder during the Veteran's active duty service.

c)  If the Veteran's current radial deviation of the DIP joints of the index, long, and ring fingers, is deemed to be a congenital or developmental disease, the examiner must opine as to whether it was aggravated beyond its natural course by the Veteran's active duty service.

d)  If the examiner finds that there are no congenital or developmental defects or diseases, or if additional right hand/fingers disability are found on evaluation, the examiner must then opine as whether any currently or previously diagnosed right hand/finger disability, including arthritis and radial deviation of the DIP joints of the index, long, and ring fingers, was incurred in, due to, or otherwise etiologically related to the Veteran's active duty service.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If any benefit sought on appeal remains denied, then a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 



that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


